Case 20-21595-GLT       Doc 10    Filed 05/21/20 Entered 05/21/20 17:40:43          Desc Main
                                 Document      Page 1 of 17


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                        ) Case No. 20-21595-GLT
Majestic Hills, LLC,                          )
               Debtor,                        ) Chapter 11
Majestic Hills, LLC,                          )
               Movant,                        ) Hearing Date: 06/18/20 @ 10:00 a.m.
               vs.                            ) Response Due: 06/08/20
Mutual Benefit Insurance Company,             )
      Respondent.                             ) Document No.


      DEBTOR’S MOTION FOR AN ORDER (I) APPROVING THE ASSUMPTION OF
  THE SETTLEMENT AGREEMENT AND RELEASE BETWEEN THE DEBTOR AND
    MUTUAL BENEFIT INSURANCE COMPANY, (II) APPROVING THE SALE OF
 CERTAIN INSURANCE POLICIES, AND (III) ISSUING AN INJUNCTION PURSUANT
             TO THE SALE OF CERTAIN INSURANCE POLICIES

       AND NOW, comes the Debtor, Majestic Hills, LLC, by and through its counsel,

Donald R. Calaiaro and Calaiaro Valencik, and presents the following:

                               PRELIMINARY STATEMENT

       1.     This Chapter 11 Case was filed to provide for the resolution of all current

and future litigation claims against the Debtor, Majestic Hills, LLC. Through confirmation

of a Chapter 11 plan of liquidation, the Debtor intends to establish a liquidating trust into

which the proceeds of the Mutual Benefit Settlement Agreement, less certain fees and

expenses, and other assets will be transferred. The liquidating trust will assume liability

for, and use its assets to resolve, the litigation claims. By resolving the parties’ respective

rights and obligations under the Mutual Benefit insurance policies, obtaining the

settlement payment from Mutual Benefit, and establishing procedures to govern

distributions from the liquidating trust, the trust will be able to resolve, value, and, if

eligible, pay current litigation claims that are submitted to the liquidating trust before an

applicable bar date in a fair and efficient manner. Together, approval of the Mutual Benefit
Case 20-21595-GLT       Doc 10    Filed 05/21/20 Entered 05/21/20 17:40:43          Desc Main
                                 Document      Page 2 of 17


Settlement Agreement and any other insurance settlement agreements and confirmation

of a plan of liquidation will ensure a fair and equitable distribution among current litigation

claimants. Accordingly, approval of the Mutual Benefit Settlement Agreement is integral

to the successful conclusion of this Chapter 11 Case.

                                 JURISDICTION & VENUE

       2.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334.

       3.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       4.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       5.     The statutory predicates for the relief requested herein are sections 105,

363, and 365 of the Bankruptcy Code. Such relief is warranted under Federal Rule of

Bankruptcy Procedure 6004, 6006, and 9019 (the “Bankruptcy Rules”).

                                          PARTIES

       6.     The Movant is Majestic Hills, LLC, a Pennsylvania Limited Liability

Company (hereinafter, “Majestic Hills” or “Debtor”), the Debtor-in-Possession in the above

captioned bankruptcy. Majestic Hills continues to operate the Debtor’s business as the

Debtor-in-Possession and has all the rights and powers of a bankruptcy trustee pursuant

to section 1107(a) and 1108 of the Bankruptcy Code.

       7.     The Respondent is Mutual Benefit Insurance Company (hereinafter,

“Mutual Benefit”, and collectively with Majestic Hills, the “Parties”), an insurance company

incorporated under the laws of the Commonwealth of Pennsylvania with its principal place

of business in Huntingdon, Pennsylvania. At all times material hereto, Mutual Benefit was

authorized to transact business in the Commonwealth of Pennsylvania.
Case 20-21595-GLT          Doc 10     Filed 05/21/20 Entered 05/21/20 17:40:43                Desc Main
                                     Document      Page 3 of 17


                                    FACTUAL BACKGROUND

        8.       Majestic Hills, LLC filed a voluntary petition for relief under Chapter 11 of

title 11 of the United States Code, 11 U.S.C. § 101 et seq. (as amended, the “Bankruptcy

Code”), in the United States Bankruptcy Court for the Western District of Pennsylvania

on May 21, 2020.

        9.      The Debtor continues in the management of its business and properties as

debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No

trustee, examiner, or creditors’ committee has been appointed in this Chapter 11 Case.

        10.     This bankruptcy was filed by the Debtor to provide a resolution to certain

litigation claims that have arisen from or are related to the development of properties

located in North Strabane Township, Washington County, Pennsylvania.

        11.     The Debtor entered into a Lot Purchase Agreement with NVR, Inc. d/b/a

Ryan Homes to develop and sell to NVR one-hundred and seventy-nine (179) developed

single family lots.

        12.     Beginning on October 1, 2005 and continuing through October 1, 2019,

Mutual Benefit issued primary-level and umbrella excess insurance policies (the

“Policies”)1 to JND Properties, LLC, Majestic Hills, Ashwood Commons, LLC, Ashwood

Land Partners, L.P, and Joseph N. DeNardo d/b/a JND Properties, as named insureds.

Shari DeNardo and Parkridge Development LLC are potential insureds who asserted that

Mutual Benefit has or will have coverage obligations based on their respective roles with

Majestic Hills and or JND Properties, LLC.




1       Policies and other capitalized terms shall have the meanings ascribed to them in the Definitions
Section of the Settlement Agreement, attached to this Motion as Exhibit A.
Case 20-21595-GLT      Doc 10    Filed 05/21/20 Entered 05/21/20 17:40:43          Desc Main
                                Document      Page 4 of 17


       13.    Subsequent to the completion of the development, landslides occurred on

the properties. The landslides caused the condemnation and destruction of certain lots

and structures on the developed property and damage to others.

       14.    The Debtor has become entangled in litigation as a result of these

landslides, including a lawsuit with NVR, Inc. in the United States District Court for the

Western District of Pennsylvania and several separate lawsuits with property owners

whose homes were allegedly damages or destroyed, and the Township of North Strabane

and its Municipal Authority, in the Court of Common Pleas of Washington County,

Pennsylvania (collectively, the “Lawsuits”).

       15.    There are numerous parties who may be liable and each party’s insurance

companies have tendered defenses. Some insurance companies have undertaken

representation with a reservation of rights.

       16.    As a result of the litigation claims against Majestic Hills, the Debtor asserted

that Mutual Benefit has or will have coverage obligations in respect of the claims under

one or more of the Policies.

       17.    Mutual Benefit disputes that any coverage exists under any of the Policies

and commenced the Coverage Action in the Court of Common Pleas of Huntington

County to seek such determination.

       18.    A Motion for Summary Judgment is pending in the Coverage Action in which

Mutual Benefit has asked for a determination that there is no coverage for the claims.

                      The Mutual Benefit Settlement Agreement

       19.    Prior to the Petition Date, the Debtor conducted extensive, good faith

negotiations with Mutual Benefit for the purpose of resolving the Policies that, subject to
Case 20-21595-GLT       Doc 10     Filed 05/21/20 Entered 05/21/20 17:40:43           Desc Main
                                  Document      Page 5 of 17


their respective terms, conditions, and exclusions cover or allegedly cover the cost of

defending and indemnifying Debtor for the Lawsuits. The Mutual Benefit Settlement

Agreement is the product of those negotiations and, among other things, results in a

settlement payment to the Debtor in the aggregate amount of $1,000,000.00 (the

“Settlement Payment”).

       20.     Through the Mutual Benefit Settlement Agreement, the Debtor has resolved

various issues regarding the scope of coverage that may be available under the Policies.

       21.     The Mutual Benefit Settlement Agreement is premised on the Debtor’s

desire and intent to commence this Chapter 11 Case and to establish a liquidating trust

to resolve all current Litigation Claims that are to be submitted to a liquidating trust before

an applicable bar date. There is no indication that the Mutual Benefit Settlement

Agreement would have been achievable outside those parameters. Without the Mutual

Benefit Settlement Agreement and absent the filing of this Chapter 11 Case, the Debtor

would have been unable to pay the costs of those Litigation Claims or the costs of

pursuing insurance coverage.

                    SUMMARY OF THE SETTLEMENT AGREEMENT

       22.     The Mutual Benefit Settlement Agreement resolves all claims of the

Debtor against Mutual Benefit in respect of each of the Policies issued to the Debtor by

Mutual Benefit, and identified on Exhibit B attached hereto. The material terms can be

summarized as follows:2

               (a) Mutual Benefit agrees to pay a total of $1,000,000.00 within twenty (20)
                   days of the date of the Order approving the Mutual Benefit Settlement
                   Agreement becomes final and non-appealable. This amount includes a

2      This is a summary only. Reference should be made to the complete Mutual Benefit Settlement
Agreement attached hereto as Exhibit A. The terms of the Mutual Benefit Settlement Agreement shall
supersede the terms of this summary in all instances.
Case 20-21595-GLT   Doc 10    Filed 05/21/20 Entered 05/21/20 17:40:43           Desc Main
                             Document      Page 6 of 17


              $50,000.00 payment that was made to the Debtor pre-petition within five
              (5) days of the date the Parties executed the settlement agreement.

           (b) The Debtor shall use the proceeds of the Mutual Benefit Settlement
               Agreement solely to make payments to or for the benefit of holders of
               Litigation Claims and for other costs and expenses associated with this
               Chapter 11 Case.

           (c) Immediately upon Mutual Benefit’s payment of the full amount under the
               Mutual Benefit Settlement Agreement (the “Payment Date”), all Policies
               shall be deemed to have been sold back to Mutual Benefit pursuant to
               sections 363(b) and 363(f) of the Bankruptcy Code, and the sale shall
               operate as if Mutual Benefit had never issued the Policies.

           (d) Upon the occurrence of the Payment Date, (a) Mutual Benefit and its
               predecessors, successors, subsidiaries, affiliates, directors, officers,
               and representatives shall be irrevocably released from (i) all claims by
               the Debtor, on behalf of itself and the bankruptcy estate, JND Properties,
               LLC, Parkridge Development LLC, Joseph N. DeNardo, individually,
               Shari DeNardo, individually, Ashwood Commons, LLC, and Ashwood
               Land Partners, L.P., under, arising out of, related to, and/or in
               connection with the Policies, and (ii) all extra contractual claims arising
               out of, related to and/or in connection with the Policies, and (b) all rights
               and obligations between the Debtor and Mutual Benefit in respect of the
               Policies shall be fully and finally extinguished. The Debtor’s releases of
               Mutual Benefit and sale of the Policies back to Mutual Benefit shall leave
               Mutual Benefit completely released as if it never issued the Policies.

           (e) To prevent claims that directly or indirectly arise from, are based upon,
               are attributable to, or derive from the Policies being purchased by Mutual
               Benefit, the Mutual Benefit Settlement Agreement is conditioned upon
               the Court entering an order pursuant to section 105(a) of the Bankruptcy
               Code permanently staying, retraining, and enjoining all persons who
               hold or assert, or may in the future hold or assert, any claim against the
               Debtor arising out of or in connection with the activities covered by the
               Policies, or in connection with the Debtor’s activities giving rise to claims
               made or to be made under the Policies, or any other person who may
               claim to be an insured, additional insured, or otherwise entitled to any
               benefit under the Policies, from asserting any claim or right to
               entitlement, or taking any other action against Mutual Benefit and its
               predecessors, successors, subsidiaries, affiliates, directors, officers,
               and representatives, for the purpose of obtaining any recovery or other
               relief from such protected entities or under or in connection with the
               Policies (the “Insurance Policy Injunction”).
Case 20-21595-GLT      Doc 10     Filed 05/21/20 Entered 05/21/20 17:40:43         Desc Main
                                 Document      Page 7 of 17


                                   BASIS FOR RELIEF

A.     The Court Should Authorize The Assumption Of The Mutual Benefit
       Settlement Agreement Under Section 365 Of The Bankruptcy Code.

       23.    Section 365(a) of the Bankruptcy Code provides, in relevant part, that a

debtor “may assume or reject any executory contract or unexpired lease of the debtor.”

11 U.S.C. § 365(a). Courts routinely approve motions to assume, assume and assign, or

reject executory contracts or unexpired leases upon a showing that the debtor’s decision

to take such action will benefit the debtor’s estate and is an exercise of sound business

judgment. See NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984) (stating that section

365 is traditionally subject to the “business judgment” standard).

       24.    Once a debtor articulates a valid business justification for the assumption

of its agreements, “then a strong presumption follows that the agreement at issue was

negotiated in good faith and is in the best interests of the estate; the burden of rebutting

that presumption falls to parties opposing the transaction.” In re Filene’s Basement, LLC,

No. 11-13511 (KJC), 2014 WL 1713416, at *12 (Bankr.D.Del., Apr. 29, 2014); In re Johns-

Manville Corp., 60 B.R. 612, 615-16 (Bankr.S.D.N.Y. 1986) (“a presumption of

reasonableness attaches to a Debtor’s management decisions.”).

       25.    The approval of the Mutual Benefit Settlement Agreement is an important

part of the Debtor’s efforts in this Chapter 11 Case. As indicated above, the settlement

provides significant proceeds to the estate, without requiring the Debtor to incur expenses

to litigate the existing insurance coverage disputes with Mutual Benefit. Moreover, the

Mutual Benefit Settlement Agreement allows the Debtor to effect a fair and efficient

distribution of the settlement proceeds to its litigation claimants. Thus, the Debtor believes
Case 20-21595-GLT      Doc 10    Filed 05/21/20 Entered 05/21/20 17:40:43        Desc Main
                                Document      Page 8 of 17


that the assumption of the Mutual Benefit Settlement Agreement is an exercise of its

sound business judgment.

B.     The Court Should Approve the Mutual Benefit Settlement Agreement Under
       Bankruptcy Rule 9019.

       26.    Bankruptcy Rule 9019 provides that “[o]n motion by the trustee [or debtor-

in-possession] and after notice and a hearing, the court may approve a compromise or

settlement.” Fed. R. Bankr. P. 9019(a). Compromises are a normal part of the bankruptcy

process. Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson,

390 U.S. 414, 424 (1968). As a matter of policy, compromises and settlements are

favored in order to minimize litigation and expedite administration of the estate. In re

Martin, 91 F.3d 389, 393 (3d Cir. 1996); In re A & C Properties, 784 F.2d 1377, 1381 (9th

Cir. 1986); accord In re Heissinger Resources Ltd., 67 B.R. 378, 383 (C.D. Ill. 1986) (“the

bankruptcy court is to consider that the law favors compromise.”).

       27.    The decision to approve a settlement is within a bankruptcy court’s

discretion. See In re Summit Metals, Inc., 477 Fed. App’x 18, 21 (3d Cir. 2012) (applying

the abuse of discretion standard to affirm the bankruptcy court’s approval of a settlement).

A settlement should be approved where the court determines it is fair and equitable and

in the best interests of the bankruptcy estate. See In re Capmark Financial Group, Inc.,

No. 09-13684, 2011 WL 6013698 (Bankr.D.Del. Apr. 15, 2011).

       28.    A bankruptcy court’s approval of a settlement agreement must be fair and

equitable, and the Court must balance the value of the claim that is being compromised

against the value of the estate of the acceptance of the compromise. In re ICL Holding

Co., Inc., 802 F.3d 547 (3d.Cir.2015).
Case 20-21595-GLT        Doc 10     Filed 05/21/20 Entered 05/21/20 17:40:43            Desc Main
                                   Document      Page 9 of 17


       29.     In determining whether a proposed settlement is fair and equitable, neither

an evidentiary hearing nor a rigid mathematical analysis is required. Tri-State Fin., LLC

v. Lovald, 525 F.3d 649, 655 (8th Cir. 2008); In re Am. Reserve Corp., 841 F.2d 159,

163 (7th Cir. 1987) (minitrial not required). Rather, the court must determine whether

the proposed compromise falls within the reasonable range of litigation possibilities. Tri-

State Fin., LLC v. Lovald, 525 F.3d at 654 (the court is required only to “determine that

the settlement does not fall below the lowest point in the range of reasonableness.”);

see also In re Allegheny Int’l, Inc., 118 B.R. 282, 311 (Bankr. W.D.Pa. 1990).

       30.     There are four criteria that a bankruptcy court should consider in approving

settlement: (1) the probability of success in litigation; (2) the likely difficulties in collection;

(3) the complexity of the litigation involved, and the expense, inconvenience and delay

necessarily attending it; and (4) the paramount interest of the creditors. Martin, 91 F.3d

at 393, (citing TMT Trailer Ferry); see also In re Neshaminy Office Bldg. Assocs., 62 B.R.

798, 803 (E.D.Pa.1986). The Court also may apply weight to a debtor’s business

judgment that the proposed settlement should be approved. See In re Wheeling-

Pittsburgh Steel Corp., 72 B.R. 845, 849 (Bankr. W.D.Pa. 1987) (concluding that the court

should not interfere with or second guess the debtor’s sound business judgment).

       31.     In resolving its coverage disputes with Mutual Benefit, the Debtor reviewed,

among other things, the Policies and applicable law and determined that $1,000,000 was

an equitable settlement payment given the potential litigation outcomes.

       32.     Mutual Benefit disputes it had any obligations to provide coverage for the

litigation claims under any of the Policies. Mutual Benefit has contended that both the

primary-level and umbrella Policies contain “products/completed operations hazard
Case 20-21595-GLT      Doc 10    Filed 05/21/20 Entered 05/21/20 17:40:43        Desc Main
                                Document     Page 10 of 17


exclusions” that preclude any coverage for defense or indemnity of the Lawsuits. Mutual

Benefit further contends that certain exceptions to this exclusion appear in the primary

level Policies constitute a scrivener’s error and Mutual Benefit has sought reformation of

the primary level Policies.

       33.    Mutual Benefit has provided the Debtor with substantial underwriting

documentation and communications, both between Mutual Benefit and the Debtor’s

Broker, and between the Broker and JND and Joseph N. DeNardo, that appear to provide

support for Mutual Benefit’s contentions.

       34.    Mutual Benefit recently moved for summary judgment against the Debtor,

JND, and the other individuals and entities that it has been defending in the Lawsuits,

seeking reformation of the primary-level Policies and a declaration that it owes no duty to

them to further defend, or indemnify them in these suits.

       35.    Although the Debtor believes there is significant support under applicable

policy language in the primary-level Policies for its position that coverage exists under at

least one of the primary-level Policies, the Debtor believes that litigating the issues to

completion will only continue to result in substantially more legal fees and that there is a

substantial chance that Mutual Benefit will prevail and obtain a declaration of no-coverage

under any of the Policies. If Mutual Benefit was to prevail on its position, the Debtor and

the others claiming under the Policies would recover nothing, and Mutual Benefit would

cease participating in their defense. The Mutual Benefit Settlement Agreement eliminates

these risks by providing for liquidation of the Policies and making the settlement proceeds

available shortly after this Court approves this Motion.
Case 20-21595-GLT       Doc 10    Filed 05/21/20 Entered 05/21/20 17:40:43          Desc Main
                                 Document     Page 11 of 17


       36.    Given the significant risks inherent in litigating the Coverage Action with

Mutual Benefit in relation to the Policies to completion, the recovery provided for in the

Mutual Benefit Settlement Agreement must be viewed as significant and propitious for the

Debtor and its creditors. Considering the range of reasonable outcomes of those disputes

– which includes a real chance of no recovery at all – the resolution afforded by the Mutual

Benefit Settlement Agreement – which represents one full $1,000,000 “per occurrence”

limit under the 2017-2018 primary Policy certainly exceeds the lowest point in the range

of reasonableness.

       37.    The Mutual Benefit Settlement is in the paramount interests of creditors

because it (i) resolves and thereby eliminates the dispute between the Debtor and Mutual

Benefit over the accessibility of additional coverage for litigation claims under the Policies,

(ii) makes the settlement proceeds more immediately accessible than had the Debtor

litigated with Mutual Benefit to completion or awaited the normal delays attendant to the

legal system, and (iii) facilitates the fair and efficient distribution of proceeds to the

Debtor’s litigation creditors.

       38.    For the foregoing reasons, the Settlement Agreement satisfies the

requirements of Bankruptcy Rule 9019 and the Martin factors.

C.     The Court Should Approve The Sale Of The Policies To Mutual Benefit Under
       Section 363 Of The Bankruptcy Code.

       39.    Section 363(c)(1) of the Bankruptcy Code provides that a debtor-in-

possession may sell property of the estate “other than in the ordinary course of business”

after notice and a hearing. 11 U.S.C. § 363(b)(1). Courts have recognized that insurance

policies are property of the debtor’s estate, which may be sold with court approval under

section 363 of the Bankruptcy Code. See, e.g., MacArthur Co. v. Johns-Manville Corp.
Case 20-21595-GLT       Doc 10    Filed 05/21/20 Entered 05/21/20 17:40:43          Desc Main
                                 Document     Page 12 of 17


(In re Johns-Manville Corp.), 837 F.2d 89, 92-93 (2d Cir. 1988) (because numerous courts

have determined that a debtor’s insurance policies are property of the estate, court

authorized a settlement of the debtor’s insurance coverage claims pursuant to the court’s

authority to approve the sale of the debtor’s property); Estate of Lellock v. Prudential Ins.

Co., 811 F.2d 186, 189 (3d Cir. 1987) (same).

       40.    A debtor’s sale of property outside the normal course should be authorized

pursuant to section 363 of the Bankruptcy Code as long as a sound business purpose

exists for doing so. See, e.g., In re Schipper, 933 F. 2d 513, 515 (7th Cir. 1991); Stephens

Indus., Inc. v. McClung, 789 F.2d 386, 390 (6th Cir. 1989); In re Lionel Corp., 722 F.2d

1063, 1070-71 (2d Cir. 1983). The Debtor’s sale of the Policies to Mutual Benefit is an

integral component of the Mutual Benefit’s Settlement Agreement in exchange for which

the Debtor and its creditors will receive the benefit of the Mutual Benefit’s settlement

payment of $1,000,000.00. And, as indicated above, payment of the settlement proceeds

under the Mutual Benefit Settlement Agreement is integral to the success of this Chapter

11 Case and the fair and efficient administration of Claims by the liquidating trust.

Accordingly, a sound business purpose exists for the sale of the Policies.

       41.    Section 363(f) of the Bankruptcy Code provides that the debtor-in-

possession may sell property “free and clear of any interest in such property of an entity

other than the estate” if at least one of the following conditions is satisfied: (1) applicable

nonbankruptcy law permits sale of such property free and clear of such interest; (2) such

entity consents; (3) such interest is a lien and the price at which such property is to be

sold is greater than the aggregate value of all liens on such property; (4) such interest is

in bona fide dispute; or (5) such entity could be compelled, in a legal or equitable
Case 20-21595-GLT       Doc 10    Filed 05/21/20 Entered 05/21/20 17:40:43           Desc Main
                                 Document     Page 13 of 17


proceeding, to accept a money satisfaction of such interest. 11 U.S.C. § 363(f)(1)-(5).

Section 363(f) authorizes a sale free and clear of “interests,” not merely liens, and thus

permits a sale of property free and clear of all claims and interests of any entity that “are

derivative of the debtor’s rights in that property.” In re Dow Corning Corp., 198 B.R. 214,

244 (Bankr. E.D. Mich. 1996).

        42.   The Policies may be sold free and clear of all liens, encumbrances, and

other interests of any entity pursuant to sections 363(f)(2), (f)(4) or (f)(5) of the Bankruptcy

Code.

        43.   First, entities that receive notice of the Mutual Benefit Settlement

Agreement and fail to object should be deemed to have consented to the Mutual Benefit

Settlement Agreement for purposes of section 363(f)(2) of the Bankruptcy Code. See,

e.g., In re Dura Auto. Sys., Inc., No. 06-11202 KJC, 2007 WL 7728109, at *6 (Bankr. D.

Del. Aug. 15, 2007) (concluding that creditors who do not object to the asset sale are

“deemed to have consented pursuant to section 363(f)(2) of the Bankruptcy Code.”); In

re James, 203 B.R. 449, 453 (Bankr. W.D. Mo. 1997) (section 363(f)(2) satisfied where a

secured creditor had notice and failed to object to proposed sale and thus “implicitly

conveyed its consent to the sale”); In re Elliot, 94 B.R. 343, 345-46 (E.D. Pa. 1988)

(implied consent sufficient to authorize section 363(f)(2) sale; consent implied from non-

debtor that “received notice of the proposed sale and also admits that it did not file any

timely objection”). Non-objectors should be deemed to have consented to the sale for

purposes of section 363(f)(2) of the Bankruptcy Code.

        44.   Second, to the extent any objections are filed, the Policies may be sold free

and clear of all claims and interests pursuant to either section 363(f)(4) of the Bankruptcy
Case 20-21595-GLT       Doc 10    Filed 05/21/20 Entered 05/21/20 17:40:43          Desc Main
                                 Document     Page 14 of 17


Code. A sale free and clear is appropriate under section 363(f)(4) because the interests

of the holders of such claims plainly are “in bona fide dispute” here. See In re Johns-

Manville Corp., 837 F.2d at 93 (holding that vendor’s alleged rights under certain

endorsements for indemnity for asbestos claims was in bona fide dispute because a

dispute existed as to whether “the product liability limits on the policies to which the vendor

endorsements attach have been exhausted”). In particular, to the extent an objector is

asserting the right as an insured under the Policies, the Debtor disputes the interest of

such entity as an insured under such policies. To the extent an objector is a plaintiff

asserting a right to recover directly from Mutual Benefit under the Policies, the Debtor has

not conceded that any particular claim is valid at all or in the amounts sought by the

claimant and expects that it or the liquidating trust will challenge or deny certain claims

due to lack of proof. Accordingly, the interest of any objector in the Policies is in dispute.

In short, there are a number of actual unresolved “disputes” with respect to the claims

and interests that makes section 363(f)(4) of the Bankruptcy Code.

         45.   Third, under section 363(f)(5) of the Bankruptcy Code, holders of any

Litigation Claims that object to the sale could be compelled to accept a money satisfaction

for their interests. Indeed, the potential right to a money satisfaction is likely the only

interest such claim or interest holders could have in the Policies. For this reason, courts

have approved the sale of insurance policies free and clear of litigation claims pursuant

to section 363(f)(5) of the Bankruptcy Code. See, e.g., In re Thorpe Insulation Co., No.

07-19271 (BB), Doc. Nos. 1676 and 1677 (Bankr. C.D. Cal. Nov. 25, 2008); In re Burns

and Roe Enters., Inc., Case No. 0041610 (RG), Doc. No. 1200 (Bankr. D.N.J. Feb. 17,

2005).
Case 20-21595-GLT      Doc 10    Filed 05/21/20 Entered 05/21/20 17:40:43         Desc Main
                                Document     Page 15 of 17


D.     The Court Should Approve The Insurance Policy Injunction Under Section
       105(a) Of The Bankruptcy Code.

       46.    To effectuate and supplement the “free and clear” nature of the sale of the

Policies to Mutual Benefit pursuant to section 363(f) of the Bankruptcy Code, Mutual

Benefit has conditioned consummation of the Mutual Benefit Settlement Agreement upon

the issuance of an order containing the Insurance Policy Injunction.

       47.    Consistent with the policy buyback contemplated in the Mutual Benefit

Settlement Agreement, the Insurance Policy Injunction would operate to prevent all

persons who hold or assert, or may in the future hold or assert, any claim against the

Debtor arising out of or in connection with the activities covered by the Policies, or in

connection with the Debtor’s activities giving rise to claims made or to be made under the

Policies, or any other person who may claim to be an insured, additional insured, or

otherwise entitled to any benefit under the Policies, from asserting any claim or right to

entitlement, or taking any other action against Mutual Benefit, for the purpose of obtaining

any recovery or other relief from Fireman’s Fund or under or in connection with the

Policies.

       48.    The Court has authority to issue the Insurance Policy Injunction pursuant to

section 105(a) of the Bankruptcy Code, which provides that “[t]he court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of

this title.” 11 U.S.C. § 105. Issuance of an order containing the Insurance Policy Injunction

is necessary and appropriate to carry out and enforce the “free and clear” nature of the

sale of the Policies to Mutual Benefit under the Mutual Benefit Settlement Agreement

pursuant to section 363(f) of the Bankruptcy Code.
Case 20-21595-GLT        Doc 10    Filed 05/21/20 Entered 05/21/20 17:40:43           Desc Main
                                  Document     Page 16 of 17


         49.    The basis and appropriateness of the Insurance Policy Injunction in

connection with a policy buyback under section 363(f) of the Bankruptcy Code is well-

established. As the Court in In re Dow Corning Corp. observed:

         Courts have long recognized that inherent within the authority to sell estate
         property free and clear of liens is the power to enjoin creditors from pursuing
         the purchaser of such property. Nevertheless, more explicit protection is
         often needed to effectuate this important aspect of a § 363 sale. In other
         words, an actual injunction barring creditors from suing a purchaser of
         estate assets is sometimes necessary and appropriate to give the ‘free and
         clear’ aspect of § 363(f) meaning. When this is the case, a court has the
         power to ‘issue an [] order . . . necessary or appropriate to carry out [§363(f),
         one of] the provisions of the [Bankruptcy Code].’ 11 U.S.C. §105(a).

In re Dow Corning Corp., 198 B.R. 214, 245 (Bankr. E.D. Mich. 1996) (certain internal

citations omitted).

         50.    Courts within this District have issued insurance policy injunctions, primarily

in the context of asbestos cases: In re Geo. V. Hamilton, Inc., No. 15-23704 (GLT), Doc.

No. 1831 (Bankr. W.D. Pa. Feb. 27, 2018); In re Global Indus. Technologies, Inc., et al.,

No. 02-21626 (JKF), Doc. No. 9444 (Bankr. W.D. Pa. Sept. 24, 2007); In re Pittsburgh

Corning Corp., No. 00-22876 (JKF), Doc. No. 7711 (Bankr. W.D. Pa. May 15, 2013).

Insurance policy injunctions have been issued in other districts as well. See, e.g., In re

Oakfabco., No. 15-27062 (JBS), Doc. No. 764 (Bankr. N.D. Ill. Dec. 18, 2018); In re Metex

Mfg. Corp., No. 12- 14554 (CGM), Doc. Nos. 554 and 555 (Bankr. S.D.N.Y. June 23,

2014).

         WHEREFORE, for the reasons set forth herein, the Debtor respectfully requests

that this Court enter an Order substantially in the form attached to this Motion: (i)

approving the assumption of the Mutual Benefit Settlement Agreement pursuant to

section 365(a) of the Bankruptcy Code; (ii) approving the Mutual Benefit Settlement
Case 20-21595-GLT     Doc 10    Filed 05/21/20 Entered 05/21/20 17:40:43       Desc Main
                               Document     Page 17 of 17


Agreement pursuant to Bankruptcy Rule 9019; (iii) approving the sale, transfer, and

conveyance by the Debtor of its interest in the Policies to Mutual Benefit, free and clear

of any and all liens, claims, encumbrances, and interests of any kind or nature pursuant

to sections 363(b), (f), and (m) of the Bankruptcy Code; (iv) issuing the Insurance Policy

Injunction pursuant to section 105(a) of the Bankruptcy Code; (v) approving the

completion of performance of the other terms and conditions of the Mutual Benefit

Settlement Agreement; and (vi) granting such other and further relief as may be just and

proper.

                                         Respectfully Submitted,


DATE: May 21, 2020                       BY: /s/ Donald R. Calaiaro
                                         Donald R. Calaiaro, PA I.D. #27538
                                         dcalaiaro@c-vlaw.com

                                         CALAIARO VALENCIK
                                         938 Penn Avenue, Suite 501
                                         Pittsburgh, PA 15222-3708
                                         (412) 232-0930
